In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 15-2053
RYAN ALLENSWORTH,
                                                 Plaintiff-Appellant,

                                v.

CAROLYN W. COLVIN, Acting Commissioner of Social
Security,
                                     Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
            No. 14 C 1162 — Elaine E. Bucklo, Judge.
                    ____________________

  ARGUED JANUARY 26, 2016 — DECIDED FEBRUARY 25, 2016
               ____________________

   Before WOOD, Chief Judge, and BAUER and POSNER, Circuit
Judges.
   POSNER, Circuit Judge. The plaintiff applied to the Social
Security Administration for disability benefits and was
turned down by the administrative law judge who heard his
case. He appealed to the district court, which affirmed, and
now appeals to us.
2                                                  No. 15-2053


    In 2008 he began having pain in his back that radiated to
his legs. It turned out that he had a herniated disk and mild
arthritis in the lumbar region of his spine (his lower back).
The symptoms worsened. Dr. William Imlach had been
treating him since 2010 (or perhaps earlier) for back pain,
joint and leg pain, and hypersomnia (excessive daytime
drowsiness) caused, it was later discovered, either by a neu-
rological disorder called narcolepsy or more likely by severe
obstructive sleep apnea, which causes a patient’s breathing
to stop and start repeatedly while he is asleep. See Mayo
Clinic, “Sleep Apnea,” www.mayoclinic.org/diseases-con
ditions/sleep-apnea/basics/definition/con-20020286 (visited
February 24, 2016). The plaintiff also had migraine head-
aches and complained that his low-back pain was radiating
into his legs and causing tingling and burning sensations
and that he was experiencing numbness in his right leg; Dr.
Imlach diagnosed a compressed nerve in the spine (radicu-
lopathy).
    Another doctor diagnosed the plaintiff with, among oth-
er ills, low-back pain, fibromyalgia, left-knee pain, fatigue,
migraine headaches, and sleep apnea. He further reported
that the plaintiff’s range of motion in his lumbar spine was
impaired and that a straight-leg-raising test had revealed
impairments in mobility caused by low-back pain and by the
large size of the plaintiff’s abdomen. A third doctor diag-
nosed the plaintiff with chronic pain disorder, and also not-
ed that the plaintiff’s activities of daily living included per-
forming light chores around the house and grocery shop-
ping with his wife, and that he could get around the neigh-
borhood by walking, driving, or getting a ride from others.
Incidentally these last two doctors (numbers two and three)
had not been retained by the plaintiff; they were consultants
No. 15-2053                                                  3


to the Social Security Administration, which had directed the
plaintiff to be examined by them.
    Dr. Imlach, his primary treating physician, concluded
that the plaintiff suffered from cervical and lumbar radicu-
lopathy, as well as chronic pain, that these afflictions were
not diminishing and that they limited him to standing for a
total of no more than half an hour, and sitting for no more
than an hour, in an 8-hour workday. In addition, during the
workday he would have to elevate his feet, and lie down,
frequently (since he can sit or stand for only an hour and a
half in an eight-hour workday) in order to relieve his back
pain. Imlach further opined that the medications that the
plaintiff takes cause fatigue, diminished concentration, and
somnolence—side effects that the doctor believed would
markedly limit the plaintiff’s ability to sustain concentration
and pace during, and require that he take frequent breaks
throughout, the workday. The plaintiff testified that he must
take frequent naps lasting anywhere from five minutes to a
few hours. His drowsiness often comes on unexpectedly,
and he has fallen asleep at the computer, while using the re-
stroom, and also while helping his son with his homework.
He cannot hold a full-time job if he is unable to stay awake
for long periods of time or falls asleep unexpectedly.
    On top of everything the plaintiff is obese. Between 2009
and 2012 his weight fluctuated, usually between 280 and 310
pounds, yielding a BMI (bodily mass index) ranging from
about 35 to 40 (based on his height of 6’2” to 6’3”). A BMI of
30 or more signifies obesity, a BMI of 35 or more severe obe-
sity. The administrative law judge acknowledged that the
plaintiff’s obesity is “a condition that could aggravate his
back, knee and OSA [obstructive sleep apnea] impairments.”
4                                                 No. 15-2053


See, e.g., Luciano F. Drager, et al., “Obstructive Sleep Apnea:
A Cardiometabolic Risk in Obesity and the Metabolic Syn-
drome,” 62 J. Am. College of Cardiology 569 (2013).
    The administrative law judge added that “other than a
possible tie in with his sleep apnea and musculoskeletal
complaints discussed above, there do not appear to be any
particular complications from his obesity, such as hyperten-
sion or diabetes." But that is like saying that apart from not
being able to see, a blind person has no particular complica-
tions from his blindness. The one complication is bad
enough. And similarly the fact that the plaintiff’s obesity is
“a condition that could aggravate his back, knee and OSA
[obstructive sleep apnea] impairments” is bad enough with-
out its also giving him high blood pressure and diabetes.
    The plaintiff’s hearing before the administrative law
judge took place in October 2012. He testified without con-
tradiction to the symptoms reported by his doctors, and so
far as activities of daily living were concerned said that they
were (besides the basics, such as eating and sleeping) limited
to tidying up his room and to computer surfing. He lives
with his parents, and he said his mother runs all his errands.
His 11-year-old son is autistic and attends a school just a
block or two from home; the plaintiff drives him there. He
testified to needing frequent naps, and falling asleep unex-
pectedly, even at home.
   The evidence we’ve summarized would seem to have
made a compelling case that the plaintiff is disabled from
gainful employment, which normally requires an ability to
work a 40-hour week without missing work more than twice
a month. But the administrative law judge cited four in-
stances in which she believed that Dr. Imlach’s conclusions
No. 15-2053                                                  5


were not supported by his medical reports: (1) Imlach’s
“physical examination [in August 2011] did not show find-
ings of abnormality of the musculoskeletal system” and his
“neck demonstrated no decrease in suppleness.” (2) The
plaintiff reported pain in his back and left knee but “the
findings [which had been made in January 2012] … showed
no evidence of neck symptoms or neurological symptoms.”
(3) In April 2012 “the claimant did not express any com-
plaints of back or leg pain. The examination showed normal
musculoskeletal system.” And (4) an October 2011 MRI of
the plaintiff’s cervical (neck) spine had revealed only slight
abnormalities.
     Imlach saw the plaintiff about 17 times in the two-year
period covered by the administrative law judge’s criticisms,
yet the criticisms were limited to four of those appoint-
ments—and were groundless. She misunderstood the Au-
gust 2011 note (no. 1 above); the plaintiff’s appointment with
Dr. Imlach to which the note referred was merely to evaluate
the efficacy of the medications that the plaintiff was taking
for hypersomnia—yet even at that appointment the plaintiff
reported that he was “having a lot of pain secondary to his
back trouble.” That his neck was supple and there was no
evidence of neck or neurological symptoms (nos. 2 and 3
above) had no demonstrated relation to his complaints,
which focused on pain in his lower back that may have re-
sulted from nerve problems rather than from muscle or skel-
etal ones, let alone from problems with his neck. There is no
indication that Dr. Imlach examined the plaintiff’s back on
this visit, so the note sheds no light on his assessment of the
plaintiff’s lower-back pain. And no. 2 further ignored the
fact that at that appointment Imlach had referred the plain-
tiff to a specialist in back pain. No. 3 was another mischarac-
6                                                    No. 15-2053


terization; Imlach’s report states not that the plaintiff ex-
pressed no back pain but that he reported “no new com-
plaints or concerns” (emphasis added). In no. 4, the adminis-
trative law judge pointed out the lack of serious abnormali-
ties in the MRI of the plaintiff’s cervical spine (the part of the
spine that is in the neck) but ignored the more relevant MRI
of his lumbar spine (the part of the spine in the lower back),
which showed a herniated disk that could be the cause of his
lower-back pain and radiating leg pain.
    An especially troubling error by the administrative law
judge was her failure to explain why she gave little weight to
Imlach’s findings that the plaintiff suffers fatigue and som-
nolence from his pain medications and that those conditions
markedly limit his ability to concentrate and to work at a
consistent pace. We know that Imlach regularly diagnosed
the plaintiff with hypersomnia, prescribed several medica-
tions for the condition, and told the plaintiff to limit his driv-
ing. There is nothing to suggest an absence of medical rea-
sons for these diagnoses and treatments.
     The plaintiff’s hypersomnia, caused it appears by sleep
apnea and his pain medications, is a major ailment that
would make it difficult for him to engage in gainful em-
ployment. The administrative law judge belittled the plain-
tiff’s hypersomnia on the ground that the plaintiff had
acknowledged that a CPAP (continuous positive airway
pressure) machine, connected to a face mask or nasal pillow
to treat sleep apnea, had given him some relief from that
condition. But no evidence was presented that the relief was
complete, or even substantial; the only evidence was that
“his mornings are now more lucid.” The plaintiff continued
to insist that his hypersomnia was disabling and there is no
No. 15-2053                                                   7


contrary medical evidence. The administrative law judge al-
so overlooked uncontradicted evidence that the plaintiff has
had to stop taking the drug that treated his hypersomnia
most effectively—Adderall—because of its expense.
    The administrative law judge also erred in finding the
plaintiff not credible on the ground that he had “not been
forthright in his allegations of … inability to perform work
related activities,” in particular in his testimony that all he
does around the house is pick up in his room, when in his
application for disability benefits he had listed his daily ac-
tivities as cleaning dishes, vacuuming, sweeping, and mow-
ing the lawn. The administrative law judge overlooked the
fact that the plaintiff’s living arrangements had changed
since he had applied for benefits, because he and his wife
had divorced and he had moved in with his parents and as a
result no longer performs daily cleaning tasks. And assum-
ing he could, though he doesn’t, sweep the floor and do the
dishes, this would be faint evidence of his capacity for full-
time, gainful, out-of-home employment. Voigt v. Colvin, 781
F.3d 871, 878–79 (7th Cir. 2015); Beardsley v. Colvin, 758 F.3d
834, 838–39 (7th Cir. 2014); Bjornson v. Astrue, 671 F.3d 640,
647 (7th Cir. 2012). The administrative law judge even point-
ed to the plaintiff’s testimony that he drives his son to school
as showing that he had not been honest about the extent of
his limitations. But the plaintiff drives his son the short dis-
tance to the child’s school out of necessity—and against Dr.
Imlach’s orders.
    A gaping hole in the record is the absence of any evi-
dence that the plaintiff can lift or carry weight, stand or sit
for six hours in an 8-hour workday, or maintain sufficient
concentration to be able to perform simple, repetitive tasks—
8                                                  No. 15-2053


yet without those capacities he is disabled from gainful em-
ployment. Although the administrative law judge concluded
that the plaintiff can perform light work for 40 hours a week,
she did not indicate what evidence supported that conclu-
sion—a fatal error: Briscoe ex rel. Taylor v. Barnhart, 425 F.3d
345, 352 (7th Cir. 2005). The judge mentioned that she was
restricting the plaintiff to simple work because of his sleep
apnea, but did not explain why someone with hypersomnia
should be able to stay awake at work just because it’s simple
work. She inexplicably concluded: “I do not believe that the
evidence supports a finding that the claimant would fall
asleep in a work environment such as a workstation,” with-
out however explaining why she thought that that environ-
ment would be less fatiguing than operating a computer or
driving a car.
    In deciding that the plaintiff is not disabled from gainful
employment, the administrative law judge relied heavily on
the testimony of a vocational expert—reliance that is permis-
sible only if the testimony is reliable. Overman v. Astrue, 546
F.3d 456, 464 (7th Cir. 2008); cf. Britton v. Astrue, 521 F.3d
799, 803 (7th Cir. 2008). The vocational expert testified that
representative occupations in the regional economy, defined
as Chicago and the six collar counties, in which the plaintiff
is capable of being employed full time are “assembler,”
“handpackager,” and “sorter.” Yet the vocational expert
never explained whether the plaintiff could actually perform
them. The expert thought they fitted the administrative law
judge’s definition of the plaintiff’s ability, which is only to
do simple, routine work; so these jobs are irrelevant if the
plaintiff’s hypersomnia prevents such work—and the voca-
tional expert testified that the plaintiff would be unemploy-
No. 15-2053                                                   9


able if he falls asleep during the workday or misses four or
more days of work per month.
    An assembler, as defined by the Dictionary of Occupational
Titles (on which vocational experts typically rely, though it is
out of date), “performs repetitive bench or line assembly op-
erations to mass-produce products.” That sounds too stren-
uous for someone of the plaintiff’s physical condition. The
vocational expert estimated that there are 2700 assembler
jobs in the regional economy (mistakenly reported as 2777
by the administrative law judge).
   He estimated that there are 2250 handpackager jobs (mis-
takenly reported as 2225 by the administrative law judge), a
category that covers a large variety of tasks, many likely to
be beyond the plaintiff’s capacity, such as inspecting molded
plastic products (bottle caps for example) for defects and
packing the inspected products into shipping cartons.
    A sorter (again this is according to the definition in the
Dictionary of Occupational Titles) “prepares filled whiskey
bottles for packing and shipping … . Presses stamps on
necks of bottles. Wipes excess glue and moisture from bot-
tles. Packs whiskey bottles into cartons.” Such work could
require prolonged physical exertions, including standing,
bending, and lifting. He testified that there are 1800 sorter
jobs in the regional economy (mistakenly reported as 1880
by the administrative law judge), but was asked not whether
these were jobs that the plaintiff with his disabilities could
perform, but only whether they were jobs that could be per-
formed by someone capable of doing simple, routine work,
and there are people who can do simple, routine work that
does not require any physical exertion but for whom most
sorter jobs would be too strenuous. The relevant figure is
10                                               No. 15-2053


thus not 1800, but a smaller number that the vocational ex-
pert did not estimate, however, because he was not asked by
the administrative law judge to do so.
   Apart from the fact that the vocational expert did not ex-
plain where he got the job numbers (2700, 2250, 1800) from—
we doubt that they are reliable statistics but will not press
the issue—we have no idea how many jobs exist in the re-
gional economy that the plaintiff’s manifold disabilities
would not prevent him from doing. But the question is aca-
demic, since even if his physical disabilities were properly
accounted for, he does not appear to be capable of any full-
time gainful employment, given his hypersomnia.
    The judgment of the district court is therefore RE-
VERSED, with instructions to REMAND the case to the So-
cial Security Administration for further proceedings con-
sistent with this opinion.